[Cite as Cristino v. Ohio Bur. of Workers' Comp., 2012-Ohio-1242.]



                                                        Court of Claims of Ohio
                                                                                      The Ohio Judicial Center
                                                                              65 South Front Street, Third Floor
                                                                                         Columbus, OH 43215
                                                                               614.387.9800 or 1.800.824.8263
                                                                                          www.cco.state.oh.us



PIETRO CRISTINO

       Plaintiff

       v.

OHIO BUREAU OF WORKERS’ COMPENSATION

       Defendant

Case No. 2008-10773

Judge Joseph T. Clark

ENTRY GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS

        {¶1} On November 1, 2011, defendant filed a motion for judgment on the
pleadings as to plaintiff’s claim for declaratory relief.1 On November 29, 2011, with
leave of court, plaintiff filed both a response and a motion to remand this case to the
Cuyahoga County Court of Common Pleas.2
        {¶2} Defendant argues that plaintiff’s sole remaining claim for declaratory relief
fails as a matter of law inasmuch as no real controversy or justiciable issue exists
between the parties. Plaintiff argues that this court lacks jurisdiction over his equitable
claim for declaratory relief inasmuch as a judgment has been granted as to his claims




        1
          Plaintiff initially commenced this action on June 22, 2001, against defendant in the Cuyahoga
County Court of Common Pleas. Plaintiff’s motion for class certification was granted and defendant
appealed, eventually, to the Supreme Court of Ohio. Cristino v. Ohio Bur. of Workers’ Comp., 118 Ohio
St.3d 151, 2008-Ohio-2013. The Supreme Court of Ohio held that Cristino’s complaint, alleging claims
virtually identical to those made herein, did not state a claim for relief within the jurisdiction of the
Cuyahoga County Court of Common Pleas. Id. at ¶1. In other words, “upon further review” the court
determined that Cristino’s claim for breach of contract was within the exclusive, original jurisdiction of the
Court of Claims. Id. at ¶15-16. On November 10, 2008, plaintiff filed his complaint in this case asserting
claims of breach of contract and declaratory relief.
         2
          Defendant’s December 8, 2011 motion for leave to file a reply brief is GRANTED instanter.
Case No. 2008-10773                                -2-                                           ENTRY

for monetary relief.3 Accordingly, plaintiff moves the court for a remand of this case to
the Cuyahoga County Court of Common Pleas.
        {¶3} Under R.C. 2743.03(A), the equitable jurisdiction of the Court of Claims is
limited as follows:
        {¶4} “(1)    There is hereby created a court of claims. The court of claims is a
court of record and has exclusive, original jurisdiction of all civil actions against the state
permitted by the waiver of immunity contained in section 2743.02 of the Revised Code *
* *.
        {¶5} “(2)    If the claimant in a civil action as described in division (A)(1) of this
section also files a claim for a declaratory judgment, injunctive relief, or other equitable
relief against the state that arises out of the same circumstances that gave rise to the
civil action described in division (A)(1) of this section, the court of claims has exclusive,
original jurisdiction to hear and determine that claim in that civil action. This division
does not affect, and shall not be construed as affecting, the original jurisdiction of
another court of this state to hear and determine a civil action in which the sole relief
that the claimant seeks against the state is a declaratory judgment, injunctive relief, or
other equitable relief.”
        {¶6} Inasmuch as plaintiff’s claim for breach of contract is within the exclusive
original jurisdiction of the court of claims, plaintiff’s request for declaratory relief also
falls within the court’s jurisdiction. Plaintiff argues that once the court determined that
his claim for breach of contract was barred by the statute of limitations, the court was
divested of jurisdiction to consider his request for declaratory relief.                       The court
disagrees.



        3
          On July 7, 2009, the court dismissed plaintiff’s claims of breach of fiduciary duty, fraud, unjust
enrichment, violation of constitutional and statutory rights, and request for injunctive relief. On October
21, 2011, the court granted defendant’s motion for summary judgment as to plaintiff’s claim for breach of
contract.
Case No. 2008-10773                         -3-                                    ENTRY

       {¶7} Once this court obtains jurisdiction of a case, the court retains jurisdiction to
determine the merits of all claims asserted therein, whether they be legal or equitable.
Otherwise, the court’s jurisdiction of equitable claims would be illusory - once the court
disposed of the legal claims against the state, the court would be divested of jurisdiction
to consider any equitable claims that arose out of the same circumstances that gave
rise to the legal claim.
       {¶8} With regard to plaintiff’s request for a remand, the court’s discretionary
authority to remand a case to another court arises only in cases of removal. Indeed,
R.C. 2743.03(E)(2) provides in relevant part: “The court may remand a civil action to
the court in which it originated upon a finding that the removal petition does not justify
removal, or upon a finding that the state is no longer a party.” Plaintiff commenced this
action in the court of claims. Therefore, the court has no power to remand the case to
the Cuyahoga County Court of Common Pleas or any other court. Plaintiff’s motion is
DENIED.
       {¶9} Turning to defendant’s motion for judgment on the pleadings, Civ.R. 12(C)
states: “After the pleadings are closed but within such times as not to delay the trial, any
party may move for judgment on the pleadings.”            A motion for judgment on the
pleadings presents only questions of law and it may be granted only where no material
factual issues exist and when the moving party is entitled to judgment as a matter of
law. Peterson v. Teodosio (1973), 34 Ohio St.2d 161, 165-166. “Pursuant to Civ.R.
12(C), the pleadings must be construed liberally and in a light most favorable to the
party against whom the motion is made along with the reasonable inferences drawn
therefrom.” Burnside v. Leimbach (1991), 71 Ohio App.3d. 399, 402.
       {¶10} According to his complaint, plaintiff was an employee of Madias Brothers
Painting Company, Inc., located in Cuyahoga County, Ohio. During the course of his
employment, plaintiff suffered various workplace injuries. As a result, plaintiff applied
for and was granted awards of workers’ compensation. On April 3, 1994, defendant
granted plaintiff permanent total disability (PTD) benefits, which entitled him to receive
Case No. 2008-10773                         -4-                                    ENTRY

monthly disability benefits for the rest of his life in accordance with R.C. 4123.58(A). At
some point thereafter, an employee of defendant contacted plaintiff and informed him
that defendant was interested in “settling” his PTD claim.        Defendant then advised
plaintiff that based upon his statistical life expectancy, his PTD claim had a present
value of $115,000.     In reliance upon defendant’s representations, plaintiff accepted
defendant’s valuation of the claim, accepted defendant’s payment of the amount, and
executed releases supplied by defendant.          Plaintiff’s only remaining claim is for
declaratory relief. Plaintiff seeks a declaration of the parties’ rights under the settlement
agreement; specifically, that plaintiff has yet to receive the “actual present value” of his
PTD claims.
       {¶11} In order for a party to bring an action for declaratory judgment there must
be (1) a real controversy between the parties; (2) which is justiciable in character; and
(3) speedy relief is necessary to preserve the rights of the parties. Wilson v. Collins,
Franklin App. No. 10AP-511, 2010-Ohio-6538, ¶8, citing State ex rel. Gelesh v. State
Med. Bd. of Ohio, 172 Ohio App.3d 365, 2007-Ohio-3328, ¶7. “Moreover, two criteria
must be met in order for a justiciable issue to exist: 1) plaintiff must have a right or duty
owing by the defendant; and 2) the denial of plaintiff’s right or duty by defendant must
be a present event and not a hypothetical future event.” Schaub v. Div. of State Hwy.
Patrol (Mar. 5, 1996), Franklin App. No. 95APE08-1107, citing Driskill v. City of
Cincinnati (1940), 66 Ohio App. 372.
       {¶12} The court has determined that plaintiff cannot recover damages for the
breach of the parties’ settlement agreement inasmuch as any such claim is barred by
the statute of limitations. Thus, any declaration by this court of the respective rights and
duties of the parties pursuant to the agreement would be purely advisory. Id., citing
Cincinnati Met. Housing Auth. v. Union (1969), 22 Ohio App.2d 39.
       {¶13} Based upon the foregoing, defendant’s motion for judgment on the
pleadings is GRANTED and judgment is rendered in favor of defendant. Court costs
Case No. 2008-10773                       -5-                                 ENTRY

are assessed against plaintiff.   The clerk shall serve upon all parties notice of this
judgment and its date of entry upon the journal.


                                         _____________________________________
                                         JOSEPH T. CLARK
                                         Judge

cc:


Alexander E. Goetsch                        Emily M. Simmons
Max E. Dehn                                 Randall W. Knutti
Ronald D. Holman II                         Assistant Attorneys General
Special Counsel to Attorney General         150 East Gay Street, 18th Floor
1300 East Ninth Street, 20th Floor          Columbus, Ohio 43215-3130
Cleveland, Ohio 44114

Frank L. Gallucci III                       Mark E. Mastrangelo
55 Public Square, Suite 2222                Assistant Attorney General
Cleveland, Ohio 44113                       Workers’ Compensation Section
                                            State Office Bldg.
                                            615 West Superior Avenue, 11th Floor
                                            Cleveland, Ohio 44113-1899

Patsy A. Thomas                             Paul W. Flowers
Assistant Attorney General                  Terminal Tower, 35th Floor
Workers’ Compensation Section               50 Public Square
150 East Gay Street, 22nd Floor             Cleveland, Ohio 44113-1901
Columbus, Ohio 43215-3130

W. Craig Bashein
Terminal Tower, 35th Floor
50 Public Square
Cleveland, Ohio 44113-2216

GWP/dms
Filed January 9, 2012
To S.C. reporter March 23, 2012